Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              July 31, 2018

The Court of Appeals hereby passes the following order:

A18A1413. BUNKER et al. v. BAILEY et al.

      Upon consideration of the appellants’ motion FOR PERMISSION TO
WITHDRAW THE APPEAL in the above-styled case, it is ordered that the motion
is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/31/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.